 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00141-KJM

12                                Plaintiff,            ORDER DIRECTING COMPETENCY
                                                        EVALUATION
13                         v.

14   ADAM FULLER,

15                               Defendant.

16

17          On October 7, 2019, defendant refused to attend a status conference in this case. Defense
18 counsel appeared and provided information regarding parallel state proceedings and raised questions

19 regarding defendant’s mental competency in those proceedings. The government indicated it planned to

20 file a motion seeking a formal determination of competency in this case. On October 21, 2019, the

21 United States filed its motion, based on 18 U.S.C. § 4241(a), requesting a full hearing to determine

22 whether defendant is mentally competent to stand trial, and, before hearing, a competency evaluation

23 under 18 U.S.C. § 4241. The parties agree there is reasonable cause to believe the defendant may be

24 mentally incompetent and that a competency evaluation is necessary. They disagree regarding who

25 should conduct the competency evaluation in the first instance.

26          The court, having considered the arguments of counsel at hearing and in their briefs, finds
27 reasonable cause to believe that the defendant may currently be suffering from a mental disease or defect

28 rendering him mentally incompetent to stand trial and hereby grants the motion for a psychiatric

      ORDER DIRECTING COMPETENCY EVALUATION
                                                        1
 1 evaluation. See 18 U.S.C. § 4241(b). Exercising its discretion, in order to obtain an evaluation

 2 promptly, the court orders that the defendant be evaluated initially at the Sacramento County Jail where

 3 he currently is housed, with the evaluation to be conducted by the qualified medical doctor identified by

 4 defense counsel, Dr. Robert Lin. 18 U.S.C. § 4247(b). The defense shall make all necessary

 5 arrangements to obtain Dr. Lin’s services and to facilitate his access to the defendant. While the court

 6 finds it is not necessary or efficient at this time to order the defendant into the custody of the Attorney

 7 General, it does not rule out ordering a second examination by a licensed professional within the Bureau

 8 of Prisons at a future time. Id. (providing court may, if appropriate, order more than one examination).

 9 Within thirty (30) days of the filed date of this order, Dr. Lin shall provide the court with the report

10 prescribed by 18 U.S.C. § 4247(c).

11          The court excludes time based on 18 U.S.C. § 3161(h)(1)(A) (Local Code A – examinations to

12 determine the mental competency of the defendant) from the date of the entry of this order through the

13 conclusion of any competency evaluation.

14          IT IS SO ORDERED.

15 DATED: December 17, 2019.

16

17
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

      ORDER DIRECTING COMPETENCY EVALUATION
                                                          2
